Citation Nr: 1400046	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right hand carpal tunnel syndrome.  

2.  Entitlement to an increased rating in excess of 10 percent for status post excision of neuroma base of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1989.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that continued a noncompensable rating for service-connected status post excision of neuroma base of the right index finger and denied reopening a claim for right hand carpal tunnel syndrome.  

In October 2010 the Veteran appeared at an informal conference hearing at the RO.  A report of that conference is of record. 

In an April 2011 rating decision, the RO increased the Veteran's disability rating for status post excision of neuroma base of the right index finger to 10 percent, effective February 27, 2009, the date of the Veteran's claim for an increased rating.  Because less than the maximum available benefits for a schedular rating were awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an increased rating in excess of 10 percent for status post excision of neuroma base of the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a final decision issued in December 1997, the RO denied the Veteran's claim of entitlement to service connection for right hand carpal tunnel syndrome.  

2.  Evidence added to the record since the December 1997 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hand carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied the Veteran's claim of entitlement to service connection for right hand carpal tunnel syndrome is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for right hand carpal tunnel syndrome.  38 U.S.C.A. § 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

Here, the duty to notify the Veteran regarding his claim was satisfied by way of a letter dated October 2009.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for right hand carpal tunnel syndrome.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a December 1997 rating decision, the RO denied service connection for right hand carpal tunnel syndrome.  In reaching the decision, the RO considered the Veteran's service treatment records, post-service VA treatment records, and his statements.  The RO concluded that the evidence did not show that right hand carpal tunnel syndrome was related to service, or to the Veteran's service connected status post excision of neuroma base of the right index finger.  The RO noted that the August 1994 examiner stated that the Veteran had carpal tunnel syndrome of the right hand, probably secondary to his occupation as a meat cutter.  Therefore, the RO denied service connection for right hand carpal tunnel syndrome.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on December 19, 1997.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that the RO obtained the Veteran's personnel records in April 2008.  However, the personnel records are not relevant to the Veteran's claim to reopen a claim of entitlement to service connection for right hand carpal tunnel syndrome in that they do not address an issue needed to substantiate the Veteran's claim.  Thus, the December 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

The evidence of record at the time of the December 1997 rating decision included VA examination dated August 1994 in which the VA examiner stated the Veteran's right hand carpal tunnel syndrome was probably secondary to his occupation as a meat cutter, VA treatment records dated November 1990 to June 1992, a March 1995 VA examination that shows a diagnosis of right hand carpal tunnel syndrome, and a statement where the Veteran asserts that his right hand carpal tunnel syndrome was a long time developing syndrome brought on by the extensive use of keyboards, typewriters, and computers.  

The Veteran submitted an application to reopen his claim in February 2009.  The evidence received since the December 1997 rating decision includes, VA treatment records dated June 1996 to August 2001 that show the Veteran underwent a right carpal tunnel release in October 1996, VA treatment records dated April 2008 to November 2009 and September 2010 to October 2010, a February 2009 statement from the Veteran where he asserts that in 1996 VA doctors related his carpal tunnel syndrome to his job in service, a November 2009 statement from the Veteran where he asserts that his right hand carpal tunnel syndrome was caused by hours on keyboards, typewriters, computers, and log book entries, a March 2010 notice of disagreement where the Veteran reported he had carpal tunnel surgery in 1991, and a November 2010 VA examination.  

The Board finds that some of the evidence received since the December 1997 rating decision is new in that it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hand carpal tunnel syndrome.  Although the VA treatment records show treatment for right hand carpal tunnel syndrome, they do not provide evidence that the Veteran's right hand carpal tunnel syndrome is related to his active military service or to his service-connected status post excision of neuroma base of the right index finger.  Furthermore, the Veteran's assertions that his right hand carpal tunnel syndrome is related to his in-service job of using keyboards, typewriters, and computers and his report of carpal tunnel surgery in 1991 where already considered in the December 1997 rating decision.  

The Board notes that in his February 2009 statement the Veteran asserted that in 1996 VA doctors said that his carpal tunnel syndrome was related to his job in service.  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet App 362, 368 (2005).  Also, as noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements generally are to be presumed credible.  Kutscherousky, 12 Vet. App. at 371.  VA, however, is not required to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). Additionally, the concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  The Board finds that the Veteran's assertions that VA doctors related his carpal tunnel syndrome to his service would not be sufficient to trigger the duty to assist when the old and new evidence is considered together.  The Board points to the VA treatment records dated June 1996 to August 2001.  The records show treatment and surgery for right hand carpal tunnel syndrome but do not relate the Veteran's carpal tunnel syndrome to service.  Furthermore, as evidenced by the VA treatment records dated April 2008 to November 2009 and September 2010 to October 2010, and the unfavorable August 1994 VA opinion, no VA physician of record has suggested that the Veteran's right hand carpal tunnel syndrome is related to service.  Consequently, the Veteran's statements since the December 1997 rating decision would not trigger the duty to afford him a VA examination and nexus opinion if the Board were to reopen the claim.  For these reasons, the Board does not find that the Veteran's statements constitute new and material evidence.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for right hand carpal tunnel syndrome.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for right hand carpal tunnel syndrome, the appeal is denied.


REMAND

The Veteran's status post excision of neuroma base of the right index finger was initially evaluated as noncompensable under DC 5299-5227, which had been in effect since March 15, 1994.  In the December 2009 rating decision, the assigned diagnostic code was noted to be DC 5299-5225.  Subsequently, as stated, the Veteran's disability rating was increased to 10 percent effective February 27, 2009, under DC 7899-7804.  

The Veteran was last afforded a VA examination in November 2010.  "Neuroma" is defined as "a tumor growing from a nerve or made up largely of nerve cells and nerve fibers."  Prewitt v. Shinseki, No. 10-0792, 2012 WL 1435035, *8 n.1 (Vet. App. April 26, 2012) (nonprecedential decision) (quoting Dorland's Illustrated Medical Dictionary 1266 (32nd ed. 2012).  The Board finds that the Veteran should be afforded another VA examination in which the affected nerve is identified for purposes of ensuring all potentially applicable diagnostic codes are considered.  See 38 C.F.R. § 4.124a, Schedule of Ratings-Neurological Conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for status post excision of neuroma base of the right index finger since October 2010.  Regardless of the response, the AMC/RO should obtain VA records since October 2010.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for VA orthopedic, neurological, and scar examinations in order to evaluate the nature and extent of all impairment due to the service-connected status post excision of neuroma base of the right index finger.  The Veteran's claims file should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also specifically identify the affected nerve in the Veteran's service connected status post excision of neuroma base of the right index finger.  The examiner should indicate whether the Veteran's disability can be characterized as or analogous to (i) incomplete paralysis of the affected nerve, (ii) neuritis, OR (iii) neuralgia. 

The examiner should also describe all impairment associated with the surgical scar of the right index finger. 

The examiner should also provide an opinion on whether the Veteran's service-connected status post excision of neuroma base of the right index finger renders him unable to secure or follow a substantially gainful occupation.  
  
The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


